           Case
            Case2:17-cr-00156-JAD-VCF
                 2:17-cr-00156-JAD-VCF Document
                                        Document10-1
                                                 12 Filed
                                                     Filed01/22/21
                                                           01/06/21 Page
                                                                     Page11ofof33




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     SUMMER A. JOHNSON
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
 6   Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
 7   Attorneys for the United States

 8                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                    Case No.: 2:17-cr-00156-JAD-VCF
10
                  Judgment Creditor,              FINAL ORDER OF GARNISHMENT
11
            v.
12
     THERON MORGAN,
13
                  Judgment Debtor,
14
     and
15                                                           ECF No. 10
16   SPECTRUM ACCOUNTABLE CARE
     CO, and its Successors or Assigns,
17
                   Garnishee.
18

19

20          This matter is before the Court for consideration of the entry of a final order in

21   garnishment pursuant to Section 3205 of the Federal Debt Collections Procedures Act of

22   1990, 28 U.S.C. § 3205, against the non-exempt earnings of the Judgment Debtor, THERON

23   MORGAN.

24          The United States filed an Application for Writ of Garnishment seeking any

25   nonexempt property belonging to or owed the Judgment Debtor by SPECTRUM

26   ACCOUNTABLE CARE CO, its Successors or Assigns (“Garnishee”). A Writ of

27   Garnishment was properly served on Garnishee, which filed an Answer stating that it had in

28   its possession, custody or control, personal property belonging to and due the Judgment


                                                 4
           Case
            Case2:17-cr-00156-JAD-VCF
                 2:17-cr-00156-JAD-VCF Document
                                        Document10-1
                                                 12 Filed
                                                     Filed01/22/21
                                                           01/06/21 Page
                                                                     Page22ofof33




 1   Debtor in the form of compensation for services performed as an independent contractor in

 2   the amount of $2,200.00 per month.

 3          The Judgment Debtor was served with the Writ of Garnishment and notified of their

 4   right to claim an exemption or request a hearing. The Judgment Debtor did not request a

 5   hearing to determine exempt property.

 6          Having considered the Application, Garnishee’s Answer and noting that the

 7   Judgment Debtor has not exercised their right to request a hearing, the Court GRANTS the

 8   United States’ Motion for Final Order of Garnishment and orders as follows:

 9          IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Garnishee

10   is hereby ordered to pay into the hands of the Clerk, U.S. District Court, at least monthly,

11   the lesser of:

12          1. Twenty-five percent (25%) of Judgment Debtor’s disposable earnings; or

13          2. All amounts of Judgment Debtor’s disposable earnings in excess of 30 times the

14              federal minimum hourly wage. See 15 U.S.C. § 1673(a)

15          To calculate disposable earnings, subtract the following from wages, commissions,

16   income:

17          1. Federal Income Tax; and
            2. Federal Social Security Tax; and
18
            3. Other state and local income taxes (if any).
19          IT IS FURTHER ORDERED, ADJUDGED and DECREED that all monies
20   previously held by the Garnishee in accordance with the Writ of Garnishment shall
21   immediately be paid to the United States.
22          IT IS FURTHER ORDERED, ADJUDGED and DECREED that these sums are to
23   be applied to the Judgment rendered in the matter in the sum of $234,100.00, upon which
24   there is an unpaid balance of $147,463.65 due, as of January 6, 2021. These deductions are
25   to continue until the total amount due, is fully paid and satisfied.
26          Checks should be made payable to:
27
            Clerk of the Court, U.S. District Court
28

                                               2
                                                    5
         Case
          Case2:17-cr-00156-JAD-VCF
               2:17-cr-00156-JAD-VCF Document
                                      Document10-1
                                               12 Filed
                                                   Filed01/22/21
                                                         01/06/21 Page
                                                                   Page33ofof33




 1         Mailed to:

 2         Clerk of the Court, U.S. District Court
 3         333 Las Vegas Boulevard South, Suite 1334
           Las Vegas, NV 89101
 4
           And bearing Judgment Debtor’s name and case number:
 5
           2:17-cr-00156-JAD-VCF
 6

 7                 1-22-21
     Dated: ___________________________     _________________________________________
 8                                          UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                              63
